Citation Nr: 0109975	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  94-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include a herniated nucleus pulposus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from December 1950 to 
October 1952, followed by service in the Reserves.  He also 
had a period of active duty for training in July 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  

This matter was previously before the Board and denied in a 
decision dated October 7, 1998.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In an 
Order dated November 27, 2000, the Court vacated the Board's 
October 7, 1998 decision, and remanded the claim back to the 
Board for development consistent with the Order.

The Board notes that in a recent Report of Contact with the 
veteran, dated in February 2001, the veteran confirmed that 
he did not currently have representation in this matter.  


REMAND

This appeal arises out of the veteran's claim for entitlement 
to service connection for residuals of a low back injury, to 
include a herniated nucleus pulposus.  In the October 1998 
BVA decision, the Board denied the claim as not well-
grounded.  Specifically, the Board found that the medical 
evidence did not demonstrate a causal relationship between 
the veteran's current low back disorder, and an incident of 
his active military service or a period of his active duty 
training.  Since the time that the BVA decision was issued, a 
new law was enacted, effective November 9, 2000, which, among 
other things, removed the "well-grounded" requirement, and 
essentially heightened the VA's duty to assist claimants in 
establishing claims for benefits.  This law is entitled the 
Veterans Claims Assistance Act of 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991)(when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  

According to the Veterans Claims Assistance Act of 2000, 
"[t]he Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  In the case of a claim for disability 
compensation, the duty to assist includes assisting the 
claimant in obtaining relevant records.  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b), (c).  

The veteran indicated in his appeal to the Court that the VA 
failed to get certain medical records and other records.  As 
contemplated in the new law, the RO should assist the veteran 
in obtaining any records relevant to his claim, which he is 
able to identify.  While the veteran's references to 
outstanding records were somewhat general, and did not 
contain specific identifying information, the Board finds 
that in light of the new law, the veteran should be offered 
an opportunity to identify any records he feels are relevant 
to his claim, and the RO should assist in obtaining any such 
relevant records.  

Therefore, in light of the foregoing, this matter is REMANDED 
to the RO for the following:

1.  The veteran should be requested to 
identify the names and addresses of any 
other medical providers who have treated 
him for his back disorder, and whose 
records have not yet been associated with 
the claims file.  If the veteran 
positively identifies any outstanding 
treatment records, the RO should attempt 
to obtain those records.  The RO should 
also assist the veteran in obtaining any 
other records that he identifies as being 
relevant to his claim.  All requests for 
records, including negative responses, 
should be clearly documented in the 
veteran's claims file. 

2.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  If the claim remains 
denied, the veteran should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purpose of this REMAND is to comply with the Veterans 
Claims Assistance Act of 2000.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No further action is 
required of the veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


